UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6322



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ODESA CASH,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:98-cr-00424-CCB, 1:01-cv-01333-CCB)


Submitted: July 13, 2007                   Decided:   July 23, 2007


Before MOTZ and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Odesa Cash, Appellant Pro Se. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Odesa Cash seeks to appeal the district court’s orders

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of and

Fed. R. Civ. P. 59(e) motion to alter or amend the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.        We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

             We are obligated to review our jurisdiction sua sponte in

all cases.    See Maksymchuk v. Frank, 987 F.2d 1072, 1075 (4th Cir.

1993).   When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court's final judgment or order, see Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep't of Corr., 434 U.S.

257, 264 (1978).

             The district court's order denying Cash’s Rule 60(b)

motion was entered on its docket on June 23, 2005.       The district

court’s order denying Cash’s Rule 59(e) motion was entered on its

docket on July 14, 2005.     On January 23, 2006, Cash filed a motion

in the district court to reopen the appeal period under Fed. R.

App. P. 4(a)(6).      The district court granted Cash’s motion to




                                 - 2 -
reopen and Cash noticed his appeal within fourteen days of the

district court’s order.

            Although the district court granted Cash’s motion to

reopen the appeal period, we conclude Cash was not entitled to that

relief.    The plain language of Rule 4(a)(6) requires a motion to

reopen be filed “within 180 days after the judgment or order is

entered or within 7 days after the moving party receives notice of

the entry, whichever is earlier.”                  Fed. R. App. P. 4(a)(6).

Because Cash’s motion to reopen was filed more than 180 days after

the district court’s orders were entered, the district court lacked

authority to reopen the appeal period.              See Hensley v. Chesapeake

&   Ohio   Ry.   Co.,   651   F.2d   226,    228    (4th   Cir.   1981)   (noting

expiration of the time limits in Rule 4 deprives the court of

jurisdiction).

            Because Cash’s notice of appeal is untimely, we dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -